Citation Nr: 0714706	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-28 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss disability prior to April 5, 2000.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.


FINDING OF FACT

On VA examination in October 1947, the veteran heard ordinary 
conversation at 18 feet in the right ear and at 15 feet in 
the left ear; no other evidence adequate for rating purposes 
before April 5, 2000 is of record.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); Veterans Administration 
Schedule for Rating Disabilities (1945); 38 C.F.R. §§ 3.321, 
Part 4, Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection was granted for bilateral hearing loss 
disability in November 2001, with a 10 percent rating 
assigned effective from April 5, 2000.  The veteran requested 
an earlier effective date for the grant of service connection 
in an October 2002 statement received in December 2002.  In 
September 2003, the RO assigned the day following service 
discharge as the effective date for the grant of service 
connection, and assigned the disability a noncompensable 
rating effective from then all the way until April 5, 2000.  
The veteran perfected an appeal of the determination denying 
a rating higher than noncompensable prior to April 5, 2000.

This is an appeal of an initial rating following a grant of 
service connection, with a very long rating period for 
consideration.  The possibility of staged ratings is for 
consideration.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126-28.  

During the rating period, the rating criteria have changed.  
Both the old and the new rating criteria are for 
consideration; however, the only evidence of record adequate 
for rating purposes during the entirety of the rating period 
is the October 1947 VA examination report.  Therefore, the 
Board will apply to this evidence the 1945 Rating Schedule 
then in effect.  The Board will not discuss later regulatory 
amendments; they only apply after the date of the October 
1947 examination and there are no audiometric reports of 
record adequate for rating purposes between the October 1947 
examination report and April 5, 2000.  

The service discharge examination, December 1946 VA hospital 
discharge summary, and private reports from December 1945, 
1993, 1994, 1996, and 1999 may contain mention of the ears 
but they are inadequate for rating purposes because they do 
not the necessary information for rating hearing loss.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  That leaves 
the matter of whether a compensable rating is warranted based 
on the October 1947 VA examination report.  Based on the 
evidence, a uniform noncompensable rating is warranted before 
April 5, 2000. 

The 1945 Rating Schedule contained various disability ratings 
based upon the degree of hearing loss present.  The veteran's 
October 1947 examination report shows that he heard ordinary 
conversation at 18 feet in the right ear and at 15 feet in 
the left ear.  The 1945 Rating Schedule provides for a 
noncompensable rating when air or bone conduction hearing is 
15 feet in one ear and 15 feet or 20 feet in the other ear.  
Thus, the hearing loss shown at the October 1947 examination 
would not support a compensable rating.  He would have had to 
have been unable to hear at farther away than 10 feet in at 
least one ear for a compensable rating.  Therefore, the 
evidence does not support assigning a compensable rating 
prior to April 5, 2000.  


It does not appear, moreover, that the veteran's claim should 
be referred for extraschedular consideration under 
38 C.F.R. § 3.321(b)(1).  There is no indication that the 
service-connected hearing loss disability presented an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards prior to April 
5, 2000.  The examiner in October 1947 indicated that the 
veteran's disability was not interfering with his occupation.  
No other evidence has been submitting indicating that the 
case should be referred for extraschedular consideration.  
38 C.F.R. § 3.321(b)(1).  

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

VA has satisfied its duty to notify.  Before the November 
2001 rating decision that granted service connection for 
hearing loss, the veteran was provided section 5103(a) 
notification in March 2001.  Because the claim for service 
connection has been substantiated, the failure to give the 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006), was not prejudicial in this instance.  Moreover, the 
veteran appealed both the disability evaluation and the 
effective date of the award; consequently, the procedures 
required for appeals have been followed.  See VAOPGCPREC 8-
2003. Also, the claimant was given the text of 38 C.F.R. 
§ 3.159, concerning the respective duties, in the June 2004 
statement of the case.  

The veteran has not met his burden of proving that he was 
prejudiced by the timing problem.  Dunlap v. Nicholson, U.S. 
Vet. App. No. 03-0320 (March 22, 2007).  There is no alleged 
or actual prejudice regarding the timing of the notification, 
and any timing problem is not prejudicial.  All necessary 
notice was provided prior to the last RO adjudication, which 
was in November 2004.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of the claim and to respond to VA notices.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA and private medical records and 
lay statements have been received.  No outstanding records 
have been identified as relevant and in existence before or 
since the mentioned notice which told the veteran what his 
duties were concerning submitting evidence and information, 
and what VA's were.  A VA examination was conducted in 
October 1947.  Another VA examination is not necessary 
because a current examination would not be able to show what 
the veteran's hearing impairment level was before April 5, 
2000.  VA has satisfied its assistance duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

An initial compensable rating for bilateral hearing loss 
disability prior to April 5, 2000 is denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


